                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    UNITED STATES OF AMERICA,                             Case No. 2:08-CR-64 JCM (GWF)
                 8                                          Plaintiff(s),                    ORDER
                 9            v.
               10     STEVEN GRIMM, et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is the matter of USA v. Grimm et al, case no. 2:08-cr-00064-
               14     JCM-GWF.
               15            On July 29, 2019, the magistrate judge issued an order denying Grimm’s motions for
               16     appointment of counsel and for discovery under habeas corpus rule 6(a). (ECF No. 742). The
               17     order also contained a report and recommendation (“R&R”), which recommended that the court
               18     deny Grimm’s motion for evidentiary hearing without prejudice. Id.
               19            Objections to the R&R were due on August 12, 2019. The day objections were due, Grimm
               20     filed a motion for extension of time. (ECF No. 745). Grimm alleges he received the order and
               21     R&R on August 6, and he has a severe vision restriction in his right eye. Id. As a result, Grimm
               22     requests an additional sixty (60) days to object and respond to the magistrate judge’s order and
               23     R&R.
               24            Good cause appearing, the court will grant Grimm’s first motion to extend time. However,
               25     the court shall extend the time to file his response and objections by forty-five (45) days. (ECF
               26     No. 745).
               27     ...
               28

James C. Mahan
U.S. District Judge
                1            Accordingly,
                2            IT IS ORDERED that Grimm’s motion to extend time (ECF No. 745) be, and the same
                3     hereby is, GRANTED.
                4            IT IS FURTHER ORDERED that Grimm shall file his objections, if any, to the magistrate
                5     judge’s order and R&R on or before September 26, 2019.
                6            IT IS SO ORDERED.
                7            DATED September 9, 2019.
                8                                               __________________________________________
                                                                UNITED STATES DISTRICT JUDGE
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                              -2-
